                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

KARIM ISSAC,

                       Plaintiff,                             Case. No. 19-10124

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       Plaintiff applied for Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) on August 28, 2015, alleging he became disabled on August 10, 2015. (ECF No.

8, PageID.381, 388.) The Commissioner denied the claims. (Id., PageID.199-200.) Plaintiff then

requested a hearing before an administrative law judge (ALJ), which occurred August 7, 2017.

(Id., PageID.129-165.) The ALJ issued a decision on September 25, 2017, finding that Plaintiff

was not disabled because he could complete his past relevant work as an interpreter; therefore, he

was not entitled to DIB or SSI. (Id., PageID.204-212.) On March 22, 2018, the Appeals Council

vacated the ALJ’s decision and remanded the case to the ALJ for reconsideration after obtaining

new evidence regarding Plaintiff’s past relevant work and Plaintiff’s transferable skills. (Id.,

PageID.220-221.) On remand, the ALJ held another hearing, (id., PageID.88-126), after which he

issued a decision on July 12, 2018, again finding that Plaintiff was not disabled because he could

complete his past relevant work as an interpreter; therefore, he was not entitled to DIB or SSI. (Id.,

PageID.70-80.) This time, the Appeals Council denied review. (Id., PageID.32-35.) Plaintiff then
sought judicial review on January 14, 2019. (ECF No. 1.) The parties have filed cross-motions for

summary judgment and briefing is complete. (ECF Nos. 11, 13.)

        The matter was referred to Magistrate Judge Patricia Morris. ECF No. 5. The parties filed

cross motions for summary judgment. ECF Nos. 11, 13. On November 27, 2019, Judge Morris

issued her report, recommending that Defendant’s motion for summary judgment be granted, that

Plaintiff’s motion for summary judgment be denied, and that the decision of the commissioner be

affirmed. ECF No. 14.

        Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 14, is ADOPTED.

        It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 13, is

GRANTED.

        It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 11, is

DENIED.

        It is further ORDERED that the findings of the Commissioner are AFFIRMED.



Dated: December 27, 2019                                      s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
